Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 1 of 20




        EXHIBIT A
                   Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 2 of 20
A lb.


;_:_t CT Corporation                                                             Service of Process
                                                                                 Transmittal
                                                                                 08/21/2019
                                                                                 CT Log Number 536102564
        TO:      FRANCES RIFE
                 ALLSTATE INSURANCE COMPANY/CLARKSBURG MC
                 6514 MEADOWRIDGE RD
                 ELKRIDGE, MD 21075-6115


        RE:      Process Served in District of Columbia

        FOR:     Allstate Indemnity Company (Domestic State: IL)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                  Franklin Salvador, Sr. And Franklin Salvador, Jr., Pltfs. vs. Allstate Property And
                                          Casualty Insurance Company, et al., Dfts. // To: Allstate Indemnity Company
        DOCUMENT(S) SERVED:               Summons, Order and Addendum, Information Sheet, Complaint
        COURT/AGENCY:                     Superior Court of the District of Columbia, DC
                                          Case # 2019CA005279B
        NATURE OF ACTION:                 Insurance Litigation
        ON WHOM PROCESS WAS SERVED:       C T Corporation System, Washington, DC
        DATE AND HOUR OF SERVICE:         By Certified Mail on 08/21/2019 postmarked on 08/19/2019
        JURISDICTION SERVED:              District of Columbia
        APPEARANCE OR ANSWER DUE:         Within 21 days after service of this summons upon you, exclusive of the day of
                                          service
        ATTORNEY(S) / SENDER(S):          David E. Tompkins
                                          Law Offices of Lewis Et Tompkins PC
                                          4720 Montgomery Lane #330
                                          Bethesda, MD 20814
                                          202-296-0666
        ACTION ITEMS:                     SOP Papers with Transmittal, via UPS Next Day Air, 1ZX212780130931851

                                          Image SOP

                                          Email Notification, FRANCES RIFE cloc70@allstate.com

        SIGNED:                           C T Corporation System
        ADDRESS:                          1015 15th St NW Ste 1000
                                          Washington, DC 20005-2621
        For Questions:                    202-572-3133




                                                                                 Page 1 of 1 / SV
                                                                                 Information displayed on this transmittal is for CT
                                                                                 Corporation's record keeping purposes only and is provided to
                                                                                 the recipient for quick reference. This information does not
                                                                                 constitute a legal opinion as to the nature of action, the
                                                                                 amount of damages, the answer date, or any information
                                                                                 contained in the documents themselves. Recipient is
                                                                                 responsible for interpreting said documents and for taking
                                                                                 appropriate action. Signatures on certified mail receipts
                                                                                 confirm receipt of package only, not contents.
               Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 3 of 20
4: •                             PLACE STICKER AT TOP OF ENVELOPE TO THE RIGHT                                         „st cozrzt.4,
                                  OF THE RETURN ADDRESS, FOLD AT DOTTED LINE
                                                                                                                                   •
       0                          CERTIFIED MAIL°
                                                                                                                      ••         , us Fosram
                                                                                                                               ..'
                                                                                                                      02 1P
           C                                                                                                          0002109185 AUG 19 2019
                                                                                                                      MAILED FROM ZIP CODE 20814

                                             11    III
                             7019 13140 0000 ti528 0572




                                                                           LEWIS 8TOMPKINS, P.C.
                                                                                 ATTORNEY-S AT LA,W

                                                                                      4720 Montgomery Lane
                                                                                            Suite 330
                                                                                     Bethesda, Maryland 20814

                                                                                   Allstate Indemnity Company
                                                                                   Serve: CT Corporation Servi:
                                                                                   1015 15th Street, NW 4*1000
                                                                                   Washington, DC 20005
                                                                                   11111111111111111111111111111111
                           Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 4 of 20
                                                CIVIL DIVISION
                                                       Civil Actions Branch
                                   500 Indiana Avenue, N.W., Suite 5000 Washington, D.C. 20001
                                        Telephone: (202) 879-1133 Website: www.dccourts.gov

     Franklin Salvador, Jr.
                                                                   Plaintiff
                                      VS.

                                                                                                     Case Number      2019 CA 005279 B
     Allstate Indemnity Company
                                                                  Defendant

                                                                 SUMMONS
  To the above named Defendant:

          You are hereby summoned and required to serve an Answer to the attached Complaint, either
  personally or through an attorney, within twenty one (21) days after service of this summons upon you,
  exclusive of the day of service. If you are being sued as an officer or agency of the United States Government
  or the District of Columbia Government, you have sixty (60) days after service of this summons to serve your
  Answer. A copy of the Answer must be mailed to the attorney for the plaintiff who is suing you. The
  attorney's name and address appear below. If plaintiff has no attorney, a copy of the Answer must be mailed
  to the plaintiff at the address stated on this Summons.

         You are also required to file the original Answer with the Court in Suite 5000 at 500 Indiana Avenue,
  N.W., between 8:30 a.m. and 5:00 p.m., Mondays through Fridays or between 9:00 a.m. and 12:00 noon on
  Saturdays. You may file the original Answer with the Court either before you serve a copy of the Answer on
  the plaintiff or within seven (7) days after you have served the plaintiff. If you fail to file an Answer,
  judgment by default may be entered against you for the relief demanded in the complaint.

 David E. Tompkins                                                                           Clerk of the
 Name of Plaintiff's Attorney
 Law Offices of Lewis & Tompkins PC
  4720 Montgomery Lane Suite 330                                               By
 Address                                                                                                         ttal
 Bethesda, MD 20814

  (202) 296-0666                                                               Date
                                                                                                           08/14/2019
 Telephone
 Aligniii*.847tig (202) 879-4828            Veuillez appeler au (202) 879-4828 pour une traduction     De al mOt bãi dich, h5y pi (202)879-4828
 tie*            (202) 879-4828310$441146 tWoicV :1•04° Ainorn• (202) 879-4828 .eXam•



   IMPORTANT: IF YOU FAIL TO FILE AN ANSWER WITHIN THE TIME STATED ABOVE. OR IF, AFTER YOU
 ANSWER, YOU FAIL TO APPEAR AT ANY TIME THE COURT NOTIFIES YOU TO DO SO, A JUDGMENT BY DEFAULT
 MAY BE ENTERED AGAINST YOU FOR THE MONEY DAMAGES OR OTHER RELIEF DEMANDED IN THE
 COMPLAINT. IF THIS OCCURS. YOUR WAGES MAY BE ATTACHED OR WITHHELD OR PERSONAL PROPERTY OR
 REAL ESTATE YOU OWN MAY BE TAKEN AND SOLD TO PAY THE JUDGMENT. IF YOU INTEND TO OPPOSE THIS
 ACTION, DO OT FAIL TO ANSWER WITHIN THE REQUIRED TIME.

    If you wish to talk to a lawyer and feel that you cannot afford to pay a fee to a lawyer, promptly contact one of the offices of the
 Legal Aid Society (202-628-1161) or the Neighborhood Legal Services (202-279-5100) for help or come to Suite 5000 at 500
 Indiana Avenue, N.W., for more information concerning places where you may ask for such help.

                                                    See reverse side for Spanish translation
                                                     Vea al dorso la traducciOn al espanol




rv_ii in rinn/I,,np   fl h11                                                                                                 Rimer      (iv R 4
                                 Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 5 of 20
                                             TRIBUNAL SUPERIOR DEL DISTRITO DE COLUMBIA
                                                             DIVISION CIVIL
                                                        Seca!' de Acciones Civiles
                                                 500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
                                                       Telefono: (202) 879-1133 Sitio web: www.dccourts.gov



           FRANKLIN SALVADOR JR. ET AL.
                                                                      Demandante
                                             contra
                                                                                                     Numero de Caso:
             ALLSTATE INDEMNITY COMPANY
                                                                       Demandado

                                                                      CITATORIO
        Al susodicho Demandado:
                 Por la presente se le cita a comparecer y se le require entregar una Contestacion a la Demanda adjunta, sea en
        persona o por medio de un abogado, en el plazo de veintifm (21) dias contados despues que usted haya recibido este
        citatorio, excluyendo el dia mismo de la entrega del citatorio. Si usted esti siendo demandado en calidad de oficial o
        agente del Gobiemo de los Estados Unidos de Norteamerica o del Gobiemo del Distrito de Columbia, tiene usted
        sesenta (60) dias, contados despues que usted haya recibido este citatorio, para entregar su Contestaci6n. Tiene que
        enviarle por correo una copia de su Contestacion at abogado de la parte demandante. El nombre y direcci6n del
        abogado aparecen al final de este documento. Si el demandado no tiene abogado, tiene que enviarle al demandante una
        copia de la Contestacion por correo a la direccion que aparece en este Citatorio.

                 A usted tambien se le require presentar la Contestacion original al Tribunal en la Oficina 5000, sito en 500
        Indiana Avenue, N.W., entre las 8:30 a.m. y 5:00 p.m., de lunes a viemes o entre las 9:00 a.m. y las 12:00 del mediodia
        los sabados. listed puede presentar la Contestacion original ante el Juez ya sea antes que usted le entregue al
        demandante una copia de la Contestaci6n o en el plazo de siete (7) dias de haberle hecho la entrega al demandante. Si
        usted incumple con presentar una Contestaci6n, podria dictarse un fallo en rebeldia contra usted pare que se haga
        efectivo el desagravio que se busca en la demanda.
         David E. Tompkins                                                   SECRETA RIO DEL TRIBUNAL
       Nombre del abogado del Demandante

        4720 Montgomery Lane Suite #330                                           Por:
       Direccien                                                                                              Subsecretario
        Bethesda, MD 20814

         202 -296 -0666                                                           Fecha 08/ 1 2/201 9
       Telefono
       111181111%,illfriKil (202) 879-4828       Veulllez appeler au (202) 879-4828 pour une traductlon   04 co in(it bai dick hay pi (202)879-4828
                     Etempogroat2o2)879-4828.W.g1Mitgal                       rhdial 4•Ci.P MITS. (202) 879-4828       f...40)*

          IMPORTANTE: SI USTED INCUMPLE CON PRESENTAR UNA CONTESTACION EN EL PLAZO ANTES
       MENCIONADO 0, SI LUEGO DE CONTESTAR, USTED NO COMPARECE CUANDO LE AVISE EL JUZGADO, PODRIA
       DICTARSE UN FALLO EN REBELDiA CONTRA USTED PARA QUE SE LE COBRE LOS DAPOS Y PERJUICIOS U OTRO
       DESAGRAVIO QUE SE BUSQUE EN LA DEMANDA. SI ESTO OCURRE, PODR1A RETENERSELE SUS INGRESOS, 0
       PODRiA TOMARSELE SUS BIENES PERSONALES 0 BIENES RAiCES Y SER VENDIDOS PARA PAGAR EL FALLO. SI
       USTED PRETENDE OPONERSE A ESTA ACCION, NO DEJE DE CONTESTAR LA DEMANDA DENTRO DEL PLAZO
       EXIGIDO.

          Si desea converser con un abogado y le parece que no puede pagarle a uno, Ilame pronto a una de nuestras oficinas del Legal Aid
       Society (202-628-1161) o el Neighborhood Legal Services (202-279-5100) para pedir ayuda o venga a la Oficina 5000 del 500
       Indiana Avenue, N.W., para informarse sobre otros lugares donde puede pedirayuda al respecto.

                                                            Vea al dorso el original en ingles
                                                           See reverse side for English original
.".'V-3110 [Rev. June 2017]                                                                                               Super. CI. Civ. R. 4
                 Case 1:19-cv-02754 Document
                        SUPERIOR COURT   OF THE1-1DISTRICT
                                                     Filed 09/16/19 Page 6 of 20
                                                              OF COLUMBIA
                                        CIVIL DIVISION
                                       Civil Actions Branch
                           500 Indiana Avenue, N.W., Suite 5000, Washington, D.C. 20001
                              Telephone: (202) 879-1133 • Website: www.dccourts.gov

FRANKLIN SALVADOR Sr et al
  Vs.                                       C.A. No.                                  2019 CA 005279 B
ALLSTATE PROPERTY AND CASUALTY INSURANCE COMPANY et al
                                  INITIAL ORDER AND ADDENDUM
    Pursuant to D.C. Code § 11-906 and District of Columbia Superior Court Rule of Civil Procedure
("Super. Ct. Civ. R.") 40-I, it is hereby ORDERED as follows:

      (1) Effective this date, this case has assigned to the individual calendar designated below. All future filings
in this case shall bear the calendar number and the judge's name beneath the case number in the caption. On
filing any motion or paper related thereto, one copy (for the judge) must be delivered to the Clerk along with the
original.

     (2) Within 60 days of the filing of the complaint, plaintiff must file proof of serving on each defendant:
copies of the summons, the complaint, and this Initial Order and Addendum. As to any defendant for whom
such proof of service has not been filed, the Complaint will be dismissed without prejudice for want of
prosecution unless the time for serving the defendant has been extended as provided in Super. Ct. Civ. R. 4(m).

     (3) Within 21 days of service as described above, except as otherwise noted in Super. Ct. Civ. R. 12, each
defendant must respond to the complaint by filing an answer or other responsive pleading. As to the defendant
who has failed to respond, a default and judgment will be entered unless the time to respond has been extended
as provided in Super. Ct. Civ. R. 55(a).

     (4) At the time and place noted below, all counsel and unrepresented parties shall appear before the
assigned judge at an initial scheduling and settlement conference to discuss the possibilities of settlement and to
establish a schedule for the completion of all proceedings, including, normally, either mediation, case evaluation,
or arbitration. Counsel shall discuss with their clients prior, to the conference whether the clients are agreeable to
binding or non-binding arbitration. This order is the only notice that parties and counsel will receive
concerning this Conference.

      (5) Upon advice that the date noted below is inconvenient for any party or counsel, the Quality Review
Branch (202) 879-1750 may continue the Conference once with the consent of all parties, to either of the two
succeeding 'Fridays. Request must be made not less than seven business days before the scheduling conference
date.
No other continuance of the conference will be granted except upon motion for good cause shown.

     (6) Parties are responsible for obtaining and complying with all requirements of the General Order for Civil
cases, each judge's Supplement to the General Order and the General Mediation Order. Copies of these orders
are available in the Courtroom and on the Court's website http://www.dccourts.gov/.

                                                              Chief Judge Robert E. Morin
Case Assigned to: Judge FERN FLANAGAN SADDLER
Date: August 14, 2019
Initial Conference: 9:30 am, Friday, November 15, 2019
Location: Courtroom 100
           500 Indiana Avenue N.W.
           WASHINGTON, DC 20001
                                                                                                     CAI0-60
            Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 7 of 20
                       ADDENDUM TO INITIAL ORDER AFFECTING
                         ALL MEDICAL MALPRACTICE CASES

        In accordance with the Medical Malpractice Proceedings Act of 2006, D.C. Code § 16-2801,
et seq. (2007 Winter Supp.), "[a]fter an action is filed in the court against a healthcare provider
alleging medical malpractice, the court shall require the parties to enter into mediation, without
discovery or, if all parties agree[,] with only limited discovery that will not interfere with the
completion of mediation within 30 days of the Initial Scheduling and Settlement Conference
("ISSC"), prior to any further litigation in an effort to reach a settlement agreement. The early
mediation schedule shall be included in the Scheduling Order following the ISSC. Unless all
parties agree, the stay of discovery shall not be more than 30 days after the ISSC."
D.C. Code § 16-2821.

        To ensure compliance with this legislation, on or before the date of the ISSC, the Court will
notify all attorneys and pro se parties of the date and time of the early mediation session and the
name of the assigned mediator. Information about the early mediation date also is available over
the intemet at https://www: dccourts.gov/pa/. To facilitate this process, all counsel and pro se
parties in every medical malpractice case are required to confer, jointly complete and sign an
EARLY MEDIATION FORM, which must be filed no later than ten (10) calendar days prior to the
ISSC. D.C. Code § 16-2825 Two separate Early Mediation Forms are available. Both forms may be
obtained at www.dccourts.gov/medmalmediation. One form is to be used for early mediation with a
mediator from the multi-door medical malpractice mediator roster; the second form is to be used for
early mediation with a private mediator. Both forms also are available in the Multi-Door Dispute
Resolution Office, Suite 2900, 410 E Street, N.W. Plaintiffs counsel is responsible for eFiling the
form and is required to e-mail a courtesy copy to earlymedmal@dcsc.gov. Pro se Plaintiffs who
elect not to eFile may file by hand in the Multi-Door Dispute Resolution Office.

      A roster of medical malpractice mediators available through the Court's Multi-Door Dispute
Resolution Division, with biographical information about each mediator, can be found at
www.dccourts.gov/medmalmediation/mediatorprofiles. All individuals on the roster are judges or
lawyers with at least 10 years of significant experience in medical malpractice litigation.
D.C. Code § 16-2823(a). If the parties cannot agree on a mediator, the Court will appoint one.
D.C. Code § 16-2823(b).

       The following persons are required by statute to attend personally the Early Mediation
Conference: (1) all parties; (2) for parties that are not individuals, a representative with settlement
authority; (3) in cases involving an insurance company, a representative of the company with
settlement authority; and (4) attorneys representing each party with primary responsibility for the
case. D.C. Code § 16-2824.

        No later than ten (10) days after the early mediation session has terminated, Plaintiff must
eFile with the Court a report prepared by the mediator, including a private mediator, regarding:
(1) attendance; (2) whether a settlement was reached; or, (3) if a settlement was not reached, any
agreements to narrow the scope of the dispute, limit discovery, facilitate future settlement, hold
another mediation session, or otherwise reduce the cost and time of trial preparation.
D.C. Code§ 16-2826. Any Plaintiff who is pro se may elect to file the report by hand with the Civil
Actions Branch. The forms to be used for early mediation reports are available at
www. dccourts. gov/medmalmediation.

                                                             Chief Judge Robert E. Morin


                                                                                              CA10-60
                                                                                                                      Filed
             Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 8 of 20 D.C. Superior Court
                                         08 20 19
                                               28:092M
   Superior Court of the District of Colunaila the Court


                                 CIVIL DIVISION- CIVIL ACTIONS BRANCH
                                                   INFORMATION SHEET
              4/vaidif 5v. eibil                                 Case Number:       2019 CA 005279 B
                                                                 pate:
                                                             d..12214y4-tt
                       vs oid 40,$)                      APM. El One of the defendants is being sued
                                                                        in their official capacity.
Name: (Please Print),-)      0         1                                            Relations 'p to Lawsuit
               "yaaid.          . lit*
                              loo
                                                                                              Attomey for Plaintiff
Firm Name: i  ,
         teGIAS 11- Tim/yid:I P(.                                                        NI Self (Pro Se)
Telephone No.:      Six digit Unified Bar No.:
                                                                                         III Other:
      02°1- 24-066/           VS-4XL
TYPE OF 07E:
          1   0 Non-Ju7              6 Person Jury                                       El 12 Person Jury
Demand: $                                          Other:
                    i )-Cfdaq
PENDING CASE(S) RELATED TO THE ACTION BEING FILED
Case No.:                     Judge:                                                    Calendar #:

Case No.:                                       Judge:                               Calendar#:


NATURE OF SUIT:              (Check One Box Only)
A. CONTRACTS                                             COLLECTION CASES

  NI 01 Breach of Contract                 MI 14 Under $25,000 Pltf. Grants Consent 1111 16 Under $25,000 Consent Denied
  GI 02 Breach of Warranty                 IMI 17 OVER $25,000 Pitt. Grants Consent • 18 OVER $25,000 Consent Denied
  III 06 Negotiable Instrument             IIII 27 Insurance/Subrogation              1111 26 Insurance/Subrogation
  • 07 Personal Property                           Over $25,000 Pltf. Grants Consent        Over $25,000 Consent Denied
  • 13 Employment Discrimination           • 07 Insurance/Subrogation                 034 Insurance/Subrogation
  mi 15 Special Education Fees                     Under $25,000 Pltf. Grants Consent        Under $25,000 Consent Denied
                                           M 28 Motion to Confirm Arbitration
                                                   Award (Collection Cases Only)
B. PROPERTY TORTS

  IN 01 Automobile                    NI 03 Destruction of Private Property              El 05 Trespass
  • 02 Conversion                     MI 04 Property Damage
  MI 07 Shoplifting, D.C. Code § 27-102 (a)                                                                                  •


C. PERSONAL TORTS

  NM 01 Abuse of Process                   IM 10 Invasion of Privacy                            NI 17 Personal Injury- (Not Automobile,
  IIII 02 Alienation of Affection          IN 11 Libel and Slander                                     Not Malpractice)
  im 03 Assault and Battery                • 12 Malicious Interference                          0 18Wrongful Death (Not Malpractice)
  III 04 Automobile- Personal Injury       NI 13 Malicious Prosecution                          CI 19 Wrongful Eviction
  MI 05 Deceit (Misrepresentation)         MI 14 Malpractice Legal                              III 20 Friendly Suit
      06 False Accusation                  MI 15 Malpractice Medical (Including Wrongful Death) VAsbestos
  R    07 False Arrest                     m 16 Negligence- (Not Automobile,
                                                 Not Malpractice)
                                                                                                    22 Toxic/Mass Torts
                                                                                                • 23 Tobacco
  • 08 Fraud
                                                                                                III 24 Lead Paint
                                       SEE REVERSE SIDE AND CHECK HERE                   IF USED


CV-496/June 2015
             Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 9 of 20

                         Information Sheet, Continued

C. OTHERS
 CI 01 Accounting                      EJ 17 Merit Personnel Act (OEA)
  Ej 02 An. Before Judgment                (D.C. Code Title 1, Chapter 6)
  E] 05 Ejectment                           18 Product Liability
  El 09 Special Writ/Warrants
       (DC Code § 11-941)              El 24 Application to Confirm, Modify,
  EI 10 Traffic Adjudication                Vacate Arbitration Award (DC Code § 164401)
 El 11 Writ of Replevin                CI 29 Merit Personnel Act (OHR)
  El 12 Enforce Mechanics Lien         Ci 31 Housing Code Regulations
 El 16 Declaratory Judgment            El 32 Qui Tam
                                       I:=1 33 Whistleblower


 El 03 Change of Name               El 15 Libel of Information                 El 21 Petition for Subpoena
 El 06 Foreign Judgment/Domestic El 19 Enter Administrative Order as                   [Rule 28-1 (b)]
 El 08 Foreign Judgment/International     Judgment [ D.C. Code §               CI 22 Release Mechanics Lien
 El 13 Correction of Birth Certificate        2-1802.03 (h) or 32-151 9 (a))   0 23 Rule 27(a)(1)
 El 14 Correction of Marriage          El 20 Master Meter (D.C. Code §              (Perpetuate Testimony)
        Certificate                            42-3301, et seq.)               ED 24 Petition for Structured Settlement
 El 26 Petition for Civil Asset Forfeiture (Vehicle)                           CD 25 Petition for Liquidation
 El 27 Petition for Civil Asset Forfeiture (Currency)
 El 28 Petition for Civil Asset Forfeiture (Other)

D. REAL PROPERTY

  CI 09 Real Property-Real Estate              CD 08 Quiet Title
  El 12 Specific Performance                   El 25 Liens: Tax / Water Consent Granted
  El 04 Condemnation (Eminent Domain) El 30 Liens: Tax / Water Consent Denied
  El 10 Mortgage Foreclosure/Judicial Sale El 31 Tax Lien Bid Off Certificate Consent Granted
  El 11 Petition for Civil Asset Forfeiture (RP)




                                                                               e-f3/7
                    Attorney's Signature                                                       Date




CV-496/ June 2015
             Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 10 of 20



               IN THE SUPERIOR COURT FOR THE DISTRICT OF COLUMBIA
                                  CIVIL DIVISION

FRANKLIN SALVADOR, SR.                         )
608 Jefferson Street NW Apt. B-2               )
Washington, DC 20011-7729                      )
                                               )
AND                                            )
                                               )
FRANKLIN SALVADOR, JR.                         )
608 Jefferson Street NW Apt. B-2               )
Washington, DC 20011-7729                      )
                                               )
Plaintiffs                                         Case no. 2019 CA 005279 B

vs.

ALLSTATE PROPERTY AND                          )
CASUALTY INSURANCE COMPANY                     )
serve: CT Corporation                          )
1015 15th Street, NW #1000                     )
Washington, DC 20005                           )
                                               )
and                                            )
                                               )
ALLSTATE INSURANCE COMPANY                     )
serve: CT Corporation                          )
1015 15th Street, NW #1000                     )
Washington, DC 20005                           )
                                               )
and                                            )
                                               )
ALLSTATE INDEMNITY COMPANY                     )
serve: CT Corporation                          )
1015 15th Street, NW #1000                     )
Washington, DC 20005                           )
                                               )
Defendants                                     )


                              CLASS ACTION COMPLAINT
                          (Negligence - Damages - Personal Injuries
       Uninsured Motorist Claim - Violation of The Consumer Protection Procedures Act)


        Jurisdiction lies in this Court pursuant to D.C. Code § 13-423 (2012). The amount in
              Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 11 of 20



                                                  -2-
controversy exceeds $10,000.00.

                           FACTUAL BACKGROUND APPLICABLE
                         TO ALL PLAINTIFFS (Rule 23-I(a), S. Ct. of D.C.)

         1.       The present action is being brought upon behalf of the plaintiffs and upon behalf of

an as yet unknown number of policyholders and beneficiaries of motor vehicle liability insurance

policies sold, delivered, and interpreted pursuant to the laws of the District of Columbia, by

Allstate Property and Casualty Insurance Company, Allstate Insurance Company, and Allstate

Indemnity Company (herein "Allstate" or "defendants").

         2.       Any motor vehicle liability insurance policy sold within the District of

Columbia since September 18, 1982, unless otherwise exempted by applicable law, requires

mandatory uninsured motorist protection in the amounts of not less than $25,000.00, per person

injured in any one accident, or $50,000.00, for all persons injured in any one accident, and

coverage for property damage in an amount of $5,000.00 for property damage in any one accident,

for the protection of persons insured pursuant to said policies who are legally entitled to recover

damages from owners or operators of uninsured motor vehicles. (§31-2406, District of Columbia

Code).

         3.       The rationale for mandatory uninsured motorist protection was a Finding by the

District of Columbia City Council that at the time of enactment of the "Compulsory/No-Fault

Motor Vehicle Insurance Act of 1982", "approximately 40% of the operators [of motor vehicles)

in the District do not maintain any motor vehicle insurance or have other financial resources to pay

losses" (§31-2401(a)(2)(B), D.C. Code).

         4.       The purpose of the uninsured motorist coverage is to permit recovery of damages

by injured persons from their own insurers when it an allegedly responsible motorist lacks
            Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 12 of 20



                                                 -3-
insurance, or in the instance of a "hit and run" accident, where the allegedly responsible party

cannot be identified.

       5.       The named plaintiffs, and all class members whom they seek to represent, either

purchased uninsured motorist coverage from Allstate as part of their motor vehicle insurance

contract with defendants, or were beneficiaries of said policies.

       6.       Named Plaintiff Franklin Salvador, Jr. was involved in an accident with an

uninsured or unidentified tortfeasor on or about August 16, 2016. At the time, he was the

beneficiary of an automobile policy issued to his father, Plaintiff Franklin Salvador, Sr.,

       7.       When Plaintiffs sought the uninsured motorist benefits to which they were entitled

under the applicable Allstate policy, Allstate accepted coverage, but denied the full benefit, and

intentionally, maliciously, and wantonly refused to promptly and fairly provide uninsured motorist

benefits to Plaintiffs, requiring them instead to retain counsel and institute expensive and time

consuming litigation in order to protect their rights.

       8.       By information and belief, defendants continue to engage in unfair

and deceptive business practices and deal unfairly and unreasonably with injured policyholders

and their insured family members who seek uninsured motorist benefits.

                                CLASS ACTION ALLEGATIONS

       9.       Plaintiffs bring this action on their own behalf, and on behalf of a class of persons

                defined as follows pursuant to Rule 23-I(a), Superior Court of D.C. - Civil Rules:

All District of Columbia Allstate policyholders or their beneficiaries who: (1) since August 13,
2016; (2) made a claim for uninsured motorist benefits with Allstate which was not paid in full;
and (3) that included a claim for bodily injury.
             Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 13 of 20



                                                -4-
        a) .     Upon information and belief, the class is so numerous that joinder of all of the

members in a single action would be impracticable. By information and belief, members number

in the hundreds, and perhaps in the thousands, the identities of the class members are naturally

known to defendants.

       b)        There are questions of law and fact common to the class, which include, but are not

necessarily limited to all of the factual allegations as set forth supra, but include and are not limited

to a common plan' or scheme of unnecessarily and repeatedly utilizing vexatious and

unreasonable delays in settling claims, advertising at length, locally as well as nationally, with

misleading and factually incorrect allegations which tend to deceive and mislead.

        c)       The named plaintiffs, are adequate representatives of the interests of the class

members in that they will vigorously pursue this action on behalf of the entire class, they have no

conflict of interest among those who will constitute the class, and their interests are completely

consistent with those of the class, and they have retained counsel experienced in class cases.

        d)       Questions of law and fact claimed to be common to the class include, but are not

limited to the standard uninsured motorist claim handling procedures and processes by which

Allstate causes vexatious and unreasonable delays by its refusal to promptly, reasonably, and fully

compensate injured parties who are entitled to receive uninsured motorist benefits.

                                               COUNT I

        10.        On or about August 15, 2016, at about 9:00 P.M., plaintiff, Franklin Salvador Jr.,

was a passenger in a motor vehicle operated by Javier Vivar.

        11.      Franklin Salvador Jr.'s date of birth is February 1, 1997, making him nineteen (19)

years of age old on August 15, 2016.

        12.      On that date at that time, while Franldin Salvador, Jr. was a passenger in the vehicle
          Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 14 of 20



                                              -5-
driven by Javier Vivar, Mr. Vivar operated the vehicle in a negligent manner, causing a severe

collision between Mr. Vivar's vehicle and a fire truck.

        13.     That as a result of the negligence and carelessness of Javier Vivar, plaintiff,

Franklin Salvador Jr. sustained serious, multiple and painful injuries, including but not necessarily

limited to injuries to his chest and back.

        14.     That plaintiff, Franklin Salvador Jr., has been required to expend large sums of

money for his necessary medical care, will in the future be required to expend large additional

sums of money for his continuing necessary medical care and treatment, he has suffered permanent

injuries as a result of the subject collision, and will be further precluded from pursuing his usual

occupation.

        15.     At the time of this collision, Javier Vivar, the driver of the at-fault vehicle, has had

inadequate automobile insurance to pay damages to all of the severely injured passengers in his

car, including plaintiff Franklin Salvador, Jr. Mr. Vivar's vehicle had only an automobile

insurance policy liability limit of $50,000.00 in benefits.

        16.     Javier Vivar's insurer tendered its policy limits of $50,000.00 to be divided among

various seriously injured individuals.

        17.     Franklin Salvador's portion of the Javier Viviar policy benefits was $3,750.00.

        18.     Defendants agreed, in writing, to allowing Franklin Salvador Jr. to settle with

Javier Vivar, and pursue a claim against defendants directly for uninsured motorist benefits

pursuant to District of Columbia Insurance Article §31-2407.01.

        19.     That at the time of the said collision, there was an automobile liability insurance

policy in effect with a resident relative of Franklin Salvador, Jr., that being his father Plaintiff

Franklin Salvador, Sr.
         Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 15 of 20



                                                  -6-
       20.        That the policy of insurance between Franklin Salvador Sr. and defendants among

other things provided for the mandatory uninsured motorist coverages which would provide

coverage for Franklin Salvador Jr. as a resident relative under the circumstances presented in the

instant matter.

       21.        That at the time of the said collision, and at the present time, defendants sold, and

continue to sell insurance within the District of Columbia. Plaintiff Franklin Salvador, Jr.

sustained more than $19,793.05, in medical expenses, with a maximum uninsured benefit of

$25,000.00. He made a claim with the defendants, in accord with the policy then being in effect,

for benefits pursuant to the uninsured motorist provisions contained in said policy; defendants

failed and refused to reasonably compensate plaintiff for his serious and multiple injuries and

damages.

       WHEREFORE, plaintiffs, Franklin Salvador Jr. and Franklin Salvador, Sr., demand

judgment against the defendants in the sum of TWENTY FIVE THOUSAND ($25,000.00)

DOLLARS, plus interest from the date of Judgment, and the costs of this action, on behalf of

himself, and damages in an unknown amount but expected to exceed FOUR MILLION

DOLLARS ($4,000,000.00) on behalf of the class defined herein.

                                               COUNT II

       22.        Allstate Property and Casualty Insurance Company, Allstate Insurance Company

and Allstate Indemnity Company (herein "Allstate" or "defendants") by information and belief,

sell automobile liability insurance, which includes uninsured motorist benefits as are being

claimed herein, within the District of Columbia.

       23.        Defendants regularly advertise the sale of automobile liability insurance policies in

the District of Columbia and elsewhere.
          Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 16 of 20



                                                -7-
        24.     By information and belief, Allstate has not divulged to the purchasing public, and

to the plaintiffs herein in particular, that Allstate engages in a course of action designed to

specifically deny and/or delay timely and full uninsured motorist benefits to the plaintiffs and

those similarly situated.

        25.     Defendants have not informed plaintiffs and others similarly situated, that if a

policyholder or a resident relative was so unfortunate as to become involved in an uninsured

motorist claim with defendants that the claimant would be required to retain counsel and fully

litigate his claims to a likely trial before a jury in order to attempt to collect benefits to which they

are entitled.

        26.     To the contrary, defendants have engaged in misleading advertising campaigns

designed to encourage plaintiffs, and others, to purchase automobile liability insurance in

compliance with applicable District of Columbia Law, including required uninsured motorist

provisions, knowing that in the event of the assertion of a claim, as was done herein, that

defendants would unfairly make the process as onerous as possible in the apparent attempt to

discourage plaintiffs and/or delay reasonably prompt resolution of a lawful claim for benefits.

        27.     Plaintiffs assert that defendants' "claim handling process" of his claims and others

similarly situated was, is, and remains totally nonexistent and obstructionist for all victims of

uninsured motorists' negligent acts.

        28.     Defendants failed to advise plaintiffs herein, and other similarly situated, at the

time of the purchase of their respective policies of insurance, or at any time thereafter, that in the

event they submitted an uninsured motorist claim that eventually the particulars would be

submitted to a computer, known as "Colossus", which would produce an evaluation of plaintiffs'

claim to such a low value as to essentially require plaintiffs to face the vagaries of a jury trial in
          Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 17 of 20



                                                -8-
order to attempt to obtain benefits for which they had paid a premium, or be forced to accept a

settlement of their claim for a sum less than the value of their accumulated medical expenses.

        29.     That as a result of the foregoing unfair and deceptive trade practices enumerated

herein, and such others as may be disclosed upon conducting discovery herein, plaintiffs, and other

similarly situated, have sustained damages in violation of §28-3904, District of Columbia Code, in

among other things, defendants' failure to state material facts which mislead plaintiffs.

        30.     Defendants failed to advise the plaintiffs, and others similarly situated, that in the

event she sustained an uninsured motorist loss, that unless the value of the claim was $10,000.00,

or less in the District of Columbia, which would qualify as a "Small Claim", that they would be

required to engage in complete litigation of their claim, requiring extensive pre-trial proceedings

and an eventual jury trial.

        31.     Defendants failed to advise plaintiffs, and others similarly situated, at the time of

their purchase of their insurance policy that it would subvert the processes of the Superior Court of

the District of Columbia by failing to engage in any meaningful alternative dispute resolution

processes as devised by the Court to expeditiously resolve their claim, preferring instead to burden

the plaintiff with the costs of litigation as well as time and significant effort to litigate a claim,

wasting the time and resources of the Court as well.

        32.     Defendants failed to advise the plaintiffs, and other similarly situated, at the time of

their purchase of their insurance policies, that Allstate then had, and continues now to have, a

corporate policy in effect often extending low offers of settlement and if the claimant insists that

he/she is being treated unfairly and refuses to accept same, it adopts a "scorched earth litigation

tactic" that forces their own injured policy holders, such as plaintiffs herein, to engage in

expensive and burdensome litigation.
            Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 18 of 20



                                              -9-
       33.      Defendants have "home offices" in Northbrook, Illinois, and although they may

well be "separate companies", they are, in fact, associated companies of "Allstate Insurance

Corporation", or "Allstate Indemnity Company" or "Allstate Property and Casualty Insurance

Company," with no separate parallel workforce; the same adjusters that handle uninsured motorist

claims for the "Allstate Insurance Company" handle claims for "Allstate Indemnity Company"

and 'Allstate Property and Casualty Insurance Company." Claims for uninsured motorist

benefits are in no way processed differently if they are claimants for benefits insured by "Allstate

Insurance Corporation" or "Allstate Indemnity Company" or "Allstate Property and Casualty

Insurance Company." All of the claims information stored and processed by "Allstate Insurance

Corporation," "Allstate Indemnity Company," and "Allstate Property and Casualty Insurance

Company," are stored in the same computer database.

       WHEREFORE, in accord with §28-3905(k)(1)(B), (C), and (D) District of Columbia

Code, plaintiff demands of all defendants herein, joint and severally:

       a)       Actual damages for each member of the class for delaying payments or denial of

the payment of benefits;

       b)       Treble damages for each class member of the certified class, or $1,500 per class

member, whichever is greater;

                Reasonable attorney's fees in conjunction with the instant litigation;

       d)       Punitive or exemplary damages in an amount as may be deemed appropriate at trial,

plus interest from the date of Judgment, and the costs of this action; and,

       e)       Such other and further relief which this Honorable Court deems just and proper

pursuant to §28-3905(k)(1)(D) and (E) District of Columbia Code.
Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 19 of 20



                             -10-




                                    SACKS & CHAPIN, P.C.


                                    /s/ Pete Chapin

                                    PETER A. CHAPIN, #002030
                                    Attorney for Plaintiffs
                                    4720 Montgomery Lane #330
                                    Bethesda, MD 20814
                                    (202) 659-1200
                                    pac@sacksandchapin.com


                                    LEWIS & TOMPKINS, P.C.


                                    /s/ David Tompkins

                                    DAVID E. TOMPKINS, #457632
                                    Attorney for Plaintiffs
                                    4720 Montgomery Lane #330
                                    Bethesda, MD 20814
                                    (202) 296-0666
                                    dtompkins@lewisandtompkins.com



                                    GOLDMAN & MINTON, P.C.


                                    /s/ Thomas Minton

                                    THOMAS J. MINTON, #367124
                                    Attorney for Plaintiffs
                                    3600 Clipper Mill Rd., Suite 201
                                    Baltimore, MD 21211 •
                                    (410) 783-7575
                                    tminton@channcitylegal.com
  Case 1:19-cv-02754 Document 1-1 Filed 09/16/19 Page 20 of 20



                                          -11-


                                  JURY DEMAND

Plaintiffs elect trial by a jury of six (6) persons of all issues involved herein.

                                                 /s/ David Tompkins

                                                 DAVID TOMPICINS,
                                                 Attorney for Plaintiffs
